DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 5, 6, 8 and 19 are objected to because of the following informalities: The following lack antecedent basis: Claim 5, line 2, “the overburden chamber”. Claim 6, line 1, “the first target value”. Claim 6, line 2, “the second target value”. Claim 8, line 6, “the differential pressure gauge”. Claim 19, line 1, “the first target value”. Claim 19, line 2, “the second target value”. Appropriate corrections are required.
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 11, on line 1, it is unclear whether this is the same or different indicator since it is previously defined.                                          Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN106153518 – See IDS dated 9/24/19, hereinafter Wang) in view of Haggerty (2014/0007667 – See IDS dated 9/24/19).
 	Regarding claim 1, Wang discloses an apparatus comprising applying overburden stress on a core rock sample positioned in a sleeve 23 and pore pressure in the core rock sample, and measuring an overburden fluid pressure indicative of the overburden stress and a pore fluid pressure indicative of the pore pressure with a pressure sensor 25, 34 (See Pg. 5, lines 1 – 19). 	Wang fails to disclose determining a difference between the overburden fluid pressure and pore fluid pressure; repeating the measuring and determination of the difference over a period of time; determining a rate of change of the difference over the period of time; and outputting an indication of the rate of change meeting a threshold level indicative of the overburden stress transferring into and throughout the core rock sample.   	However, Haggerty discloses an apparatus comprising measuring and determining a difference between pressures 116, 118, repeating the measurement and the determination of the difference over a period of time; determining a rate of change of the difference over the period of time; and outputting an indication of the rate of change meeting a threshold level indicative of the overburden stress transferring into and throughout the core rock sample (See Pg. 4, Para. 0038, Pg. 6, lines 0045, Pg. 7, Paras. 0053 and 0054 and Pg. 8, Paras. 0060 – 0064). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 2, Wang fails to disclose that outputting the indication comprises providing an audible or visual indication of the rate of change meeting the threshold level.   	However, in Haggerty, a computer 128 includes a display 390 for indicating information (See Pg. 6, Para. 0048, Pg. 9, Para. 0072 and Pg. 10, Para. 0075).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 3, Wang fails to disclose detonating a shaped charge based on the output of the indication.   	However, in Haggerty, a shaped charge is detonated based on the output of the indication (See Pg. 7, Paras. 0052 – 0054 and Pg. 8, Paras. 0060 - 0062).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 4, Wang fails to disclose that determining the rate of change comprises subtracting respective differences determined at time T and T+t.   	However, in Haggerty, determining the rate of change comprises subtracting respective differences determined at time T and T+t (See Pg. 7, Paras. 0052 – 0054).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 5, Wang fails to disclose that applying overburden stress and pore fluid pressure comprises pumping overburden fluid into a vessel of the overburden chamber which contains the core rock sample until an overburden fluid pressure meets a first target value and pumping the pore fluid until the pore fluid pressure meets a second target value.   	However, in Haggerty, applying overburden stress and pore fluid pressure comprises pumping overburden fluid into a vessel of the overburden chamber which contains the core rock sample until an overburden fluid pressure meets a first target value 114 and pumping the pore fluid until the pore fluid pressure meets a second target value 106, 110 (See Pg. 4, Para. 0038). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 6, Wang fails to disclose that a first target value is 10,000 pounds per square inch (psi) and a second target value is 8,000 psi.   	However, in Haggerty, a first target value is 10,000 pounds per square inch (psi) and a second target value is 8,000 psi (See Figs. 1 and 2, See Pg. 4, Para. 0038 and Pg. 5, Para. 0042).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).	Regarding claim 7, Wang fails to disclose determining the difference between the overburden fluid pressure and pore fluid pressure comprises sampling the overburden fluid pressure and the pore fluid pressure at a given time interval.  	However, in Haggerty, the difference between the overburden fluid pressure and pore fluid pressure comprises sampling the overburden fluid pressure and the pore fluid pressure at a given time interval (See Pg. 7, Para. 0054). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 8, in Wang, an overburden chamber comprises overburden pressure fluid, a vessel is provided, a core rock sample is located in the vessel, and a sleeve is positioned around the core rock sample, wherein the core rock sample is saturated with a pore fluid (See Pg. 5, lines 1 – 19). 	Wang fails to disclose a pressure transducer coupled to tubing with the overburden pressure fluid and tubing with the pore fluid, wherein the differential pressure gauge outputs a difference between an overburden fluid pressure and pore fluid pressure and an indicator arranged to provide an indication that the overburden stress is transferred into and throughout the core rock sample based on the difference.  	However, in Haggerty, pressure transducers 116, 118 are coupled to tubing with the overburden pressure fluid and tubing with the pore fluid, wherein the differential pressure gauge outputs a difference between an overburden fluid pressure and pore fluid pressure and an indicator is arranged to provide an indication that the overburden stress is transferred into and throughout the core rock sample based on the difference (See Pg. 4, Para. 0038, Pg. 6, lines 0045, Pg. 7, Paras. 0053 and 0054 and Pg. 8, Paras. 0060 – 0064). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 9, Wang fails to disclose that the pressure transducer further comprises a sampler arranged to sample the overburden fluid pressure and pore fluid pressure.   	However, in Haggerty, the pressure transducer further comprises a sampler 120 arranged to sample the overburden fluid pressure and pore fluid pressure (See Pg. 5, Para. 0038 and Pg. 6, Para. 0045). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).	Regarding claim 10, Wang fails to disclose that the pressure transducer is arranged to determine a rate of change of the difference at successive time intervals.   	However, in Haggerty, the pressure transducer is arranged to determine a rate of change of the difference at successive time intervals (See Pg. 7, Para. 0054). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 11, Wang fails to disclose an indicator arranged to provide a visual or audible indicator when the rate of change is below a threshold level.   	However, in Haggerty, a computer 128 includes a display 390 for indicating information (See Pg. 6, Para. 0048, Pg. 9, Para. 0072 and Pg. 10, Para. 0075).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 12, Wang fails to disclose a wellbore chamber comprising a perforation gun having a shaped charge, wherein the shaped charge is detonated when the rate of change is less than a threshold amount.   	However, in Haggerty, a chamber comprises a perforation gun having a shaped charge, a shaped charge is detonated based on the output of the indication (See Pg. 7, Paras. 0052 – 0054 and Pg. 8, Paras. 0060 - 0062).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).   	Regarding claim 13, in Wang, the core rock sample is sandstone and the pore fluid is oil (See Abstract).   	Regarding claim 14, Wang fails to disclose a first pump arranged to pump the overburden fluid to a first target pressure in the vessel and a second pump arranged to pump the pore fluid to a second target pressure and then stopping the pumping by the first pump and second pump.   	However, in Haggerty, a first pump 114 is arranged to pump the overburden fluid to a first target pressure in the vessel and a second pump 106, 110 arranged to pump the pore fluid to a second target pressure and then stopping the pumping by the first pump and second pump.   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).  	Regarding claim 15, in Wang, an overburden stress is applied on a core rock sample positioned in a sleeve 23 and pore pressure in the core rock sample; measuring an overburden fluid pressure indicative of the overburden stress and a pore fluid pressure indicative of the pore pressure (See Pg. 5, lines 1 – 19). 	Wang fails to disclose determining a difference between the overburden fluid pressure and pore fluid pressure; repeating the measuring and determination of the difference over a period of time; determining a rate of change of the difference over the period of time; and outputting an indication of the rate of change meeting a threshold level indicative of the overburden stress transferring into and throughout the core rock sample.   	However, Haggerty discloses an apparatus comprising measuring and determining a difference between pressures 116, 118, repeating the measurement and the determination of the difference over a period of time; determining a rate of change of the difference over the period of time; and outputting an indication of the rate of change meeting a threshold level indicative of the overburden stress transferring into and throughout the core rock sample (See Pg. 4, Para. 0038, Pg. 6, lines 0045, Pg. 7, Paras. 0053 and 0054 and Pg. 8, Paras. 0060 – 0064). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 16, Wang fails to disclose program instructions for outputting the indication comprises program instructions for providing an audible or visual indication of the rate of change meeting a threshold level.    	However, in Haggerty, a computer 128 includes a display 390 for indicating information (See Pg. 6, Para. 0048, Pg. 9, Para. 0072 and Pg. 10, Para. 0075).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).  	Regarding claim 17, Wang fails to disclose program instructions for detonating a shaped charge in a perforation gun based on the indication.    	However, in Haggerty, a shaped charge is detonated based on the output of the indication (See Pg. 7, Paras. 0052 – 0054 and Pg. 8, Paras. 0060 - 0062).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 18, Wang fails to disclose that the program instructions for determining the rate of change comprises program instructions for subtracting differences determined at time T and T+t.    	However, in Haggerty, determining the rate of change comprises subtracting respective differences determined at time T and T+t (See Pg. 7, Paras. 0052 – 0054).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008). 	Regarding claim 19, Wang fails to disclose that the first target value 10,000 psi and the second target value is 8,000 psi.   	However, in Haggerty, a first target value is 10,000 pounds per square inch (psi) and a second target value is 8,000 psi (See Figs. 1 and 2, See Pg. 4, Para. 0038 and Pg. 5, Para. 0042).   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).   	Regarding claim 20, Wang fails to disclose that the program instructions for determining the difference between the overburden fluid pressure and pore fluid pressure comprises program instructions to sample the overburden fluid pressure and pore fluid pressure.   	However, in Haggerty, the difference between the overburden fluid pressure and pore fluid pressure comprises sampling the overburden fluid pressure and the pore fluid pressure at a given time interval (See Pg. 7, Para. 0054). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wang according to the teachings of Haggerty for the purpose of, advantageously providing an improved rock core testing device since this type of device uses evaluation test results to design a perforation tool and a downhole perforation procedure (See Haggerty, Pg. 1, Para. 0008).                                                          Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9. 	Dan et al. (CN106383221) disclose a stratum stress sensitive experiment testing method and device. 	Huffman et al. (6,751,558) disclose a method and process for prediction of subsurface fluid and rock pressures in the earth. 	Dvorkin et al. (6,374,186) disclose a method for overpressure detection from compressional and shear wave data.
 	Holbrook (5,282,384) disclose discloses a method for calculating sedimentary rock pore pressure. 	Manning (20200225137) discloses applying triaxial stresses to a core sample during perforation and flow testing. 	Chen et al. (CN106960264) disclose a low permeability sand rock stratum pressure predicting method and device.  	Chen et al. (CN102353625) disclose a method for measuring water side covering press porosity in a seepage flow mechanical experiment test.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/10/22